Citation Nr: 0637517	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for the service-
connected hypertension, currently rated as 10 percent 
disabling.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected degenerative joint disease of the right 
knee, on the basis of instability.  

4.  Entitlement to a rating in excess of 20 percent for the 
service-connected degenerative joint disease of the right 
knee, on the basis of limitation of motion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1984 to June 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for hepatitis C and denied claims for increased ratings for 
the service-connected hypertension, rated as 10 percent 
disabling, and the service-connected degenerative joint 
disease of the right knee, rated as 10 percent disabling 
based on instability; however, the September 2004 rating 
decision assigned a separate 20 percent rating for the 
service-connected degenerative joint disease of the right 
knee on the basis of limitation of motion.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
hepatitis C and any current liver abnormality is unrelated to 
the veteran's period of active service.

2.  The veteran's hypertension is not shown to be manifested 
by blood pressure readings where the diastolic pressure is 
predominantly 110 or more, or the systolic pressure 
predominantly is 200 or more.

3.  The veteran's degenerative joint disease of the right 
knee is manifested by no more than mild lateral and medial 
instability with arthritic changes in the medial compartment 
of the right knee with possible joint effusion, productive of 
pain, weakness and stiffness of the right knee joint with 
limited motion from 0 to 108 degrees after repetitive use.


CONCLUSIONS OF LAW

1.  Hepatitis C is not due to or the result of the veteran's 
active duty service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§  4.7 and 4.104, 
Diagnostic Code 7101 (2006).

3.  The criteria for the assignment of a rating in excess of 
20 percent for the veteran's degenerative joint disease of 
the right knee, on the basis of limitation of motion, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § § 4.7 and 4.71a, Diagnostic Codes 
5010, 5260 (2006).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's degenerative joint disease of 
the right knee, on the basis of instability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § § 4.7 and 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done, and, as discussed below, 
the Board finds that the duty-to-assist notification provided 
to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claims, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of a detailed December 2004 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the December 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding these matters for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
adjudicated herein are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Service Connection

The veteran asserts that he was diagnosed with, and treated 
for, Hepatitis C during active service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the veteran maintains that he was diagnosed with 
Hepatitis C during service, a careful review of the veteran's 
service medical records does not reveal any findings, 
complaints or diagnosis of Hepatitis C or any other liver 
abnormality whatsoever.  

Post-service medical records reveal that the veteran had 
elevated liver function tests in April 2000 and September 
2000, according to private lab reports.  Other private 
reports beginning in April 2000 noted an assessment of 
alcoholic hepatitis.  A Hepatitis C antibody test from 
January 2001 was negative.  Elevated liver enzymes were noted 
on VA examination in April 2001.  VA records from 2003 and 
2004 reveal diagnoses of abnormal liver function tests, a 
fatty liver, and alcohol abuse.  

An April 2004 VA liver ultrasound report noted an impression 
of diffuse increased echogenicity of the liver parenchyma 
suggestive of fatty infiltration and/or a diffuse hepatic 
parenchymal disease process.  The liver was upper range of 
normal in size.  There was no gallbladder or biliary disease 
identified.  

VA examination in August 2004 revealed that the veteran did 
not have any history of transfusion or organ transplant; he 
did not have any history of hemodialysis; he did not have any 
tattoos.  He did have his left ear pierced professionally in 
1991.  He did not have any history of intravenous or 
intranasal cocaine or any other drug use.  He did not have 
any history of occupational blood exposure or percutaneous 
blood exposure.  He did have a high-risk sexual activity 
risk, having had greater than five partners.  He did not have 
any known history of intramuscular gamma globulin shots.  
There was no evidence of ascites by physical exam or fluid 
wave.  There was no evidence of ascites by recently completed 
ultrasound of the abdomen.  There was no history of 
significant weight gain or loss.  There was no history of 
steatorrhea, malabsorption or malnutrition.  There was no 
history of hematemesis or melena.  He did not report pain or 
tenderness with palpation to the abdomen.  Liver size was 
within normal limits.  There were no superficial abdominal 
veins.  There was no evidence of muscle wasting and there 
were no signs of liver disease such as palmar erythema, 
spider angiomata, etc.  The diagnosis was fatty liver 
disease, etiology presently unknown; however, the examiner 
noted no history of diagnosis of hepatitis C during military 
service and the veteran did not have any risk factors for the 
development of hepatitis C.  Additionally, there was no 
evidence by laboratory studies of a diagnosis of hepatitis C.  

Thus, in sum, the medical evidence in this case does not show 
a diagnosis of hepatitis C during service, or currently.  In 
this case, viewing the evidentiary record in its entirety, 
the Board finds no medical evidence to show that the veteran 
is suffering from hepatitis C.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Additionally, although the record reflects that the veteran 
currently has a diagnosis of fatty liver and elevated liver 
function tests, indicating some type of liver abnormality, 
these findings were not present until over ten years after 
the veteran's discharge from service.  According the medical 
evidence in the claims file, the first evidence of any type 
of liver abnormality was noted in April 2000.  Moreover, 
there is no competent medical evidence which links any 
current liver abnormality to service.  

Accordingly, service connection for hepatitis C is not 
warranted.  

III.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
hypertension, rated as 10 percent disabling, and the service-
connected degenerative joint disease of the right knee, rated 
as 10 percent on the basis of instability, and rated as 20 
percent on the basis of limitation of motion.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Hypertension

The veteran's service-connected hypertension has been rated 
by the RO as 10 percent disabling under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under this regulatory provision, a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  A 60 percent rating is warranted where diastolic 
pressure is 130 or more.  

Note 1 provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  

For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  

Note 2 states: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

Historically, the Board initially notes that the veteran's 
January 2001 claim for an increased rating for the service-
connected hypertension was denied by rating decision dated 
October 2001.  The veteran did not appeal that determination.  

In April 2004, the veteran submitted a claim for an increased 
rating for the service-connected hypertension.  A review of 
the evidence of record from 2003 to the present reveals the 
following blood pressure readings:

June 30, 2003 outpatient treatment	140/90, 136/93, and 
142/100
September 30, 2003 outpatient note	142/100
January 8, 2004 outpatient note		153/92 (forgot to 
take medication)
June 17, 2004 outpatient note		150/92, 144/87
August 18, 2004 VA exam			150/102, 160/110, and 
160/110

At VA examination in August 2004, the veteran's configuration 
of the thorax was within normal limits.  Respirations were 
unlabored.  There was no dullness with percussion.  
Inspiratory breath sounds and expiratory breath sounds were 
clear to auscultation.  Heart examination revealed regular 
rated and rhythm without rub, murmur or click.  PMI was at 
fifth intercostal space.  There was no clubbing, cyanosis, or 
edema noted to the extremities.  Neck veins were 
nondistended.  Peripheral veins had no varicosities.  No 
carotid or abdominal bruit were ausculated.  Examination of 
the skin of the extremities revealed no changes consistent 
with peripheral vascular disease or chronic venostasis.  The 
diagnosis was hypertension.  

Based on the above medical findings, the level of severity of 
the veteran's hypertension does not more nearly approximate 
the criteria for the assignment of the next higher, 20 
percent rating.  The veteran is currently rated at 10 percent 
for his hypertension.  In order to warrant the next highest 
rating of 20 percent, the veteran must have blood pressure 
readings where the diastolic pressure is predominantly 110 or 
more, or the systolic pressure predominantly is 200 or more.  
In this case, the readings as noted above do show two 
instances where the diastolic reading is 110; however, 
looking at the overall pattern of the readings, the diastolic 
reading is not predominantly 110 or higher.  Likewise, the 
systolic pressure is not predominantly 200 or higher.  

After reviewing the totality of the pertinent evidence, the 
Board must conclude that the preponderance of the evidence is 
against entitlement to a higher rating for the service-
connected hypertension.  The benefit-of-the-doubt doctrine 
therefore does not apply, and the claim for an increased 
rating in excess of 10 percent for hypertension must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Right Knee

The veteran asserts that his service-connected right knee 
disability is more severe than is represented by the ratings 
currently assigned.  Historically, service connection for 
residuals of a right knee injury was initially established by 
way of a December 1988 rating decision.  An initial 10 
percent rating was assigned, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for "other knee disabilities."  

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where service-
connected knee disability includes both limitation of motion 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997). The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  In short, 
where additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under 5010 and 
vice versa.

In this case, the veteran filed the current claim for 
increase in April 2004.  In a September 2004 rating decision, 
the RO recharacterized the veteran's right knee disability to 
reflect a current diagnosis of degenerative joint disease.  
The disability was thereafter characterized as degenerative 
joint disease of the right knee with instability.  Although 
the RO denied an increased rating on the basis of 
instability, under Diagnostic Code 5257, the RO determined 
that a separate rating of 20 percent was warranted on the 
basis of limitation of motion due to the arthritis in the 
right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 50 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2006).

In this case, the evidence does not demonstrate that the 
criteria are met for higher evaluations based on instability 
or limitation of motion, as noted hereinbelow.  

At VA examination in August 2004, the examiner noted that the 
veteran had instability of the right knee; however, anterior 
and posterior drawer sign were negative for instability.  
McMurray sign was also negative.  Motor strength testing was 
5/5  and strength was maintained with repetitive motion.  The 
examiner noted that the major additional functional impact 
was pain.  

In short, the medical evidence of record does not demonstrate 
that the veteran's instability of his right knee has 
worsened, or that the veteran's right knee exhibits 
instability of more than a mild degree.  

Turning now to the veteran's limitation of motion, the August 
2004 VA examination revealed extension to flexion active from 
0 to 110, passive from 0 to 116, and with repetitive use from 
0 to 108.  The veteran was able to accomplish approximately 
one-half squatting maneuver.  He had some difficulty rising 
from a squatting position and reported increased pain in the 
right knee.  There was no crepitus or popping present with 
range of motion or squatting.  There was no bone or joint 
deformity.  There was 1+ swelling without effusion.  There 
was no redness or warmth.  The patella moved freely and 
tracked well.  The veteran reported increased pain with 
repetitive motion.

X-rays of the right knee from August 2004, when compared with 
previous films from April 2001, noted more apparent 
degenerative joint disease of the right knee, involving the 
medial compartment and possible joint effusion.  

In sum, the medical evidence in this case indicates that the 
veteran has limitation of motion of the right knee, but to a 
non-compensable degree; thus, the assignment of a 20 percent 
rating based on arthritis with non-compensable limitation of 
motion.  This is the highest rating afforded for arthritis 
with non-compensable limitation of motion.  To warrant a 
higher rating based on limitation of motion, the evidence 
would have to demonstrate flexion of the knee limited to 15 
degrees and/or extension of the knee limited to 20 degrees.  
The medical evidence of record does not demonstrate limited 
extension beyond 0, or flexion limited beyond 108 degrees.  
Therefore, the criteria are not met for a rating in excess of 
20 percent for the service-connected degenerative joint 
disease of the right knee on the basis of limitation of 
motion.  

Other diagnostic codes pertaining to the knee were 
considered; however as the veteran's right knee disability is 
not productive of ankylosis (Diagnostic Code 5256), 
dislocated or removed cartilage (Diagnostic Codes 5258, 
5259), or impairment of the tibia and fibula (Diagnostic Code 
5262), higher ratings based on diagnostic codes pertaining to 
these disabilities are not for application in this case.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the service-connected right knee 
disability, in excess of 10 percent on the basis of 
instability, or in excess of 20 percent on the basis of 
limitation of motion.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

Service connection for hepatitis C is denied.  

An increased rating in excess of 10 percent for the service-
connected hypertension is denied.  

An increased rating in excess of 10 percent for the service-
connected degenerative joint disease of the right knee on the 
basis of instability is denied.

An increased rating in excess of 20 percent for the service-
connected degenerative joint disease of the right knee on the 
basis of limitation of motion is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


